
	
		I
		112th CONGRESS
		1st Session
		H. R. 1835
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To direct the Architect of the Capitol to fly the flag of
		  a State over the Capitol each year on the anniversary of the date of the
		  State’s admission to the Union.
	
	
		1.Short titleThis Act may be cited as the
			 State Admission Day Recognition Act of
			 2011.
		2.Flying state flag
			 over capitol on anniversary of state’s admission to union
			(a)In
			 generalTo honor the
			 anniversary of each State’s admission to the Union, the Architect of the
			 Capitol shall fly the flag of the State over the Capitol each year on the
			 anniversary of the date of the State’s admission to the Union.
			(b)Effective
			 dateThe Architect of the
			 Capitol shall fly the first flag of a State over the Capitol under this section
			 on the first December 7 which occurs after the date of the enactment of this
			 Act, in honor of the anniversary of the admission of Delaware, the first State
			 admitted to the Union.
			3.RegulationsThe Committee on House Administration of the
			 House of Representatives and the Committee on Rules and Administration of the
			 Senate may promulgate jointly such regulations as may be appropriate to carry
			 out this Act, including regulations permitting the Architect of the Capitol to
			 honor the District of Columbia, the Commonwealth of Puerto Rico, American
			 Samoa, Guam, the United States Virgin Islands, and the Northern Mariana Islands
			 by flying the flag of each such jurisdiction over the Capitol each year on an
			 appropriate date for that jurisdiction.
		
